Case 20-41308       Doc 144     Filed 03/16/20 Entered 03/16/20 12:02:50             Main Document
                                            Pg 1 of 1


                 IN THE UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MISSOURI

 IN RE:                                                )
                                                       )
 FORESIGHT ENERGY LP,                                  ) Case No. 20-41308-659-11
                                                       ) Chapter 11
                                Debtor(s)              )

                 ENTRY OF APPEARANCE AND REQUEST FOR
                  PLEADINGS, NOTICES AND DOCUMENTS

        The Missouri Department of Revenue enters its appearance as a creditor of the
 captioned Debtor(s). This creditor requests service of all pleadings, notices and documents
 for which a request is required by the Bankruptcy Code and Rules.
        All pleadings, notices and documents should preferably be served by e-mail at
 edmoecf@dor.mo.gov or by mail at the following address: Missouri Department of Revenue,
 Bankruptcy Unit, Attention: John Whiteman, PO Box 475, Jefferson City, MO 65105-0475.
        This pleading constitutes a written and specific request for the disclosure
 statement and plan.

                                               Eric Schmitt, Attorney General
                                               State of Missouri

                                               By: /s/ John Whiteman
                                               John Whiteman, Mo. Bar #69427
                                               Special Assistant Attorney General
                                               Missouri Department of Revenue
                                               General Counsel’s Office
                                               301 W. High Street, Room 670
                                               PO Box 475
                                               Jefferson City, MO 65105-0475
                                               (573) 751-5531 FAX (573) 751-7232
                                               Attorney for Department of Revenue

 CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of the foregoing Entry of Appearance and Request
 for Pleadings, Notices, and Documents were electronically filed and served upon all those
 who receive electronic notification on March 16, 2020.

 /s/ John Whiteman
